Citation Nr: 0504226	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-04 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to June 
1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the 
Huntington, West Virginia Regional Office (RO) of the United 
States Department of Veterans' Affairs (VA).  In that 
decision, the RO denied service connection for residuals of 
frozen feet.


FINDINGS OF FACT

1.  No additional evidence is necessary for an equitable 
disposition of the veteran's appeal.

2.  The veteran received treatment during service in Korea 
for cold injury to both feet.

3.  The veteran has neuropathy of the feet residual to cold 
injury during service.


CONCLUSION OF LAW

The veteran incurred bilateral neuropathy of the feet 
residual to frostbite of the feet during service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2004); 38 C.F.R. 
§ 3.102, 3.156, 3.159, 3.326 (2004).  The VCAA and its 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, including obtaining medical examinations or opinions 
if necessary.

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.

Service Connection for Residuals of Frozen Feet

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  The veteran contends that he 
has problems with his feet as a result of cold injuries to 
the feet during service.

The veteran reports that while serving in Korea in  early in 
1954, he was taken to Seoul, and treated for frozen feet.  He 
indicates that he and his brother served together, including 
their service in Korea.  

In December 2003, the veteran's brother wrote that he and the 
veteran entered service together and were stationed at the 
same places throughout their service.  The veteran's brother 
wrote that they served in Korea in 1954, and that the veteran 
was taken to Seoul for treatment of his feet.  Two other 
veterans have also submitted written statements that they 
served in Korea in 1954 with the veteran.

The veteran had a hearing before a hearing officer at the RO 
in June 2003, and a videoconference hearing before the 
undersigned Veterans Law Judge in October 2004.  The veteran 
testified that, during his service in Korea, his unit went 
out on patrols and undertook assignments such as building 
fences.  He related that, while on a multiple day patrol 
walking through wet terrain, his feet got wet, blistered, and 
frozen.  He stated that he received treatment from medics for 
cold injury of his feet, and that he was then transported to 
Seoul for further treatment, followed by two weeks of light 
duty.

In the 2003 hearing, the veteran's brother testified that he 
had been with the veteran during service in Korea.  He 
indicated that he had been made aware when the veteran was 
sent for treatment for his feet.  He stated that he had also 
received treatment for cold injury to his feet, on a 
different occasion during service in Korea.

The veteran reported that since service he had experienced 
intermittent swelling, sweating, and numbness; and diminished 
sensation in his feet.  He stated that a VA podiatrist had 
diagnosed neuropathy due to frozen feet.

The veteran's claims file does not contain any service 
medical records.  Correspondence in the claims file reflects 
that the National Personnel Records Center (NPRC) reported in 
2002 that the veteran's service medical records had been sent 
to the St. Louis, Missouri RO in 1969.  The St. Louis RO 
reported in 2002 that a staff member had made a physical 
check of the RO file room, and that the RO had no records for 
the veteran.

The veteran's service separation document (DD Form 214) shows 
the veteran's dates of service, indicates that he served with 
an Army engineering unit, and documents that he received the 
Korean Service Medal.

The veteran had a VA podiatry consultation in November 2002.  
The veteran reported a history of frostbite injury during the 
Korean War.  The examiner noted reports of pain in both feet, 
and found evidence of diminished sensation in both feet.  The 
examiner's assessment was neuropathy.  The veteran had a 
follow-up VA podiatry consultation in December 2003.  He 
reported a twenty year history of burning and stinging in the 
toes and forefeet.  The examiner noted diminished sensation 
in both feet.  The assessment was neuropathy secondary to 
frostbite.  Follow-up notes from 2004 include a 
practitioner's notation that the veteran did not have 
diabetes mellitus.

There is sufficient evidence that the veteran experienced a 
cold injury to the feet while serving in Korea.  The veteran 
is competent to report these events.  Although, his service 
medical records are not available, the veteran's brother 
corroborates that the veteran received treatment in Korea for 
cold injury to his feet.  

The veteran currently has neuropathy in both feet, and a VA 
podiatrist concluded that the neuropathy is secondary to 
frostbite.  There is no medical opinion opposing that 
conclusion.  The only history of frostbite considered by the 
examiner, and the only history shown by the record, is that 
which occurred in Korea during service.  The Board finds that 
the evidence supporting service connection for bilateral foot 
frostbite residuals at least balances the gaps in evidence 
due to the unavailability of service medical records.  The 
Board grants service connection for bilateral neuropathy of 
the feet residual to frostbite.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral neuropathy of the feet, 
residual to frostbite, is granted.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


